11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Joel Derek Rojo,                              * From the 118th District Court
                                                of Howard County
                                                Trial Court No. 14689.

Vs. No. 11-17-00228-CR                        * August 8, 2019

The State of Texas,                           * Memorandum Opinion by Stretcher, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.